Citation Nr: 0206930	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for chronic headaches.  

(The issues of an increased rating for residuals of a 
fracture of the right femur with shortening of the right 
lower extremity, currently evaluated as 40 percent disabling, 
an increased rating for chronic lumbosacral strain, currently 
evaluated as 20 percent disabling, an increased rating for a 
right (minor) hand disability with distal ulnar neuropathy, 
currently evaluated as 20 percent disabling and a total 
rating based on individual unemployability will be addressed 
in a later decision.)  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1988.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a March 2000 decision, the Board, 
in pertinent part, determined that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for headaches.  The veteran appealed that 
determination to the United States Court of Veterans Appeals 
of Veterans Claims (Court).  By a September 2001 decision, 
the Court vacated the prior Board decision and remanded the 
case for consideration of the Veterans Claims Assistance Act 
of 2000, Pub. L No. 196-475, 114 Stat. 2096 (November 9, 
2000) (VCAA).  

The Board is undertaking additional development on the issues 
of an increased rating for residuals of a fracture of the 
right femur with shortening of the right lower extremity, 
currently evaluated as 40 percent disabling, an increased 
rating for chronic lumbosacral strain, currently evaluated as 
20 percent disabling, an increased rating for a right (minor) 
hand disability with distal ulnar neuropathy, currently 
evaluated as 20 percent disabling and a total rating based on 
individual unemployability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  Service connection for headaches was originally denied in 
a December 1989 rating decision, based on a finding that the 
clinical record did not show that the veteran had chronic 
headaches.  

2.  The veteran was notified of that determination by a 
letter dated in January 1990, but did not file a timely 
appeal to that determination.  

3.  The evidence submitted into the record since the December 
1989 rating decision includes VA and private records showing 
diagnoses of chronic headaches; this evidence is so 
significant that is should be considered with all the 
evidence in order to fairly review the merits of the case.  


CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied entitlement 
to service connection for headaches is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  The evidence submitted since the December 1989 rating 
decision is new and material and the claim for entitlement to 
service connection for chronic headaches is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to December 1989 

The evidence in the record at the time of the December 1989 
rating decision consisted of service medical records and a 
report of a VA examination.  Service medical records 
indicated that the veteran had occasional complaints of 
headache.  Complaints of headaches were associated with viral 
infections and possible pneumonia.   The veteran also 
reported a history of frequent headaches when he was examined 
for a medical review board in April 1988.  No diagnosis was 
recorded.

During a VA general medical examination in  April 1989, the 
veteran's current complaints included headaches "off [and] 
on."  On neurological examination, cranial nerves II through 
XII were intact.  The examiner remarked that the veteran 
reported that he had headaches while exposed to heat and sun 
approximately five to ten times per year.  The headaches were 
relieved several minutes after taking Tylenol.  No pertinent 
diagnosis was reported.

In denying service connection for chronic headaches in the 
December 1989 rating decision, the RO noted that the service 
medical records, the report of the service separation 
examination, and the report of the VA medical examination 
were "negative for any chronic headaches."

The veteran was notified of that determination by a letter 
dated in January 1990.  However, the veteran did not initiate 
a timely appeal from that determination.  Consequently, that 
decision is final.  38 U.S.C.A. § 7105.  

Evidence Received After December 1989

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the prior rating decision to reopen his 
previously denied claim.  

The evidence received into the record since the December 1989 
rating decision includes reports of private and VA treatment 
records showing that the veteran has a current diagnosis of 
chronic headaches.  A February 1997 outpatient treatment 
report shows a diagnosis of tension headaches.  In addition, 
an April 1998 report of the Family Health Care Clinic shows a 
diagnosis of chronic headaches.  This evidence is new 
inasmuch as it was not previously of record.  It is also 
material as it is relevant and probative to the issue at 
hand.  This is true because the fatal flaw in the record at 
the time of the December 1989 denial was that there was no 
evidence of chronic headaches.  However, the evidence 
received into the record since that time now shows references 
to chronic headaches in the record.  This evidence is so 
significant that it must be viewed in the context of the 
other evidence in order to reach a fair determination on the 
merits of the veteran's claim.  See §38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  As "new 
and material" evidence has been received, the claim is 
reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches.  To 
this extent, the appeal is allowed.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

